DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2	This instant Office Action is in response to Amendment filed on 9/13/2022.
3.	This Office Action is made Final.
4.	Claims 1-20 are pending.
Response to Arguments
5.	Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection as necessitated by amendment does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsai et al. US 20200196383 hereafter Tsai.   

As to Claim 1. (Currently Amended)    Tsai discloses a user equipment (UE) comprising [Fig. 2, Section 0005: A method and apparatus from the perspective of a UE (User Equipment includes UE receiving  a plurality of TCI (Transmission Configuration Indication) state IDs]:
a transceiver [i.e. Antennas-252a-r or RCVR/TMTR-254a-r] configured to receive [Figs. 2 (UE-250), Fig. 3, Sections 0034, 0039: Receiver-250 includes antennas for receiving. The UE includes a tranceiver-314]: 
configuration information for one or more transmission configuration indication (TCI) states and corresponding TCI state identifiers (IDs) [Figs. 8-9, 12 (prior art figures), Sections 0005, 0190, 0204, 0211: The UE receives configuration of plurality of TCI (Transmission Configuration Indication) states associated with plurality of TCI State IDs. TCI State ID field indicates the TCI state as specified in TS 38.331 (Technology standard). TCI-StateId: The IE TCI-StateId is used to identify TCI-State configuration. The UE configured with a specific beam referred to TCI (Transmission Configuration Indication) state], 
and downlink control information (DCI) [Sections 0185: Field to indicate the TCI state with TCI-State Id shall be activated and mapped to DCI Transmission Configuration Indication field, as specified in TS 38.214 standard] or a media access control-control element (MAC-CE) [Section 0187: The TCI State Indication for UE-specific MAC-CE is identified by a MAC PDU with LCID as specified in Table 6.2.1-1] indicating a first TCI state ID [i.e. TCI STATE-1, a TCI State or first beam] among the TCI state IDs [i.e. TCI state list] for a first of one or more layers [i.e. Antenna Ports or Antenna or Panel: Section 0025: Antennas are used to communicate over forward link (downlink channel) and reverse link (uplink channel)] of a downlink or uplink channels [Fig. 2 (UE includes Antennas#252a-252r), Sections 0132, 0133, 0212, 0254: An antenna port quasi co-location (QCL), from a set of antenna port QCLs provided by higher layer parameter TCI-States, indicating QCL of the DM-RS antenna port for PDCCH (i.e. downlink channel) reception. An indication for a presence of a TCI field for DCI format transmitted by a PDCCH parameter TCI-PresentInDCI. According to 3GPP TS 38.331, configuration of PDCCH configure UE with a TCI state list and if the TCI state list indicates more than one TCI state, the network can indicate a TCI state of the configured TCI state list. NW may transmit a first beam indication which includes a first beam information TCI state-1 or spatial QCL assumption-1 to the UE];
and a processor [CPU-308 or RX Processor-260] operably coupled to the transceiver [i.e. Antennas-252a-r or RCVR/TMTR-254a-r], the processor configured to [Figs. 2 (UE-250), Fig. 3, Sections 0035, 0039: An RX data processor receives and processes then demodulates and decodes each detected symbol stream to recover the traffic data for the data stream. The UE includes a CPU (central processing unit)-308 link to transceiver-314]
determine, a second TCI state ID [i.e. TCI STATE-2, a new/added TCI State or second beam] for a second of the one or more layers [i.e. Antenna Ports or Antenna or Panel: Section 0025: Antennas are used to communicate over forward link (downlink channel) and reverse link (uplink channel)], of the downlink or uplink channels [Fig. 2 (UE includes Antennas#252a-252r), Fig. 8, Sections 0244, 0247, 0104: The beam indication include a field to indicate activation and one or more TCI state IDs to the UE to activate TCI state(s) associated with the TCI state ID(s) and format include two beam information of two TCI state IDs or numbers. When UE receives a beam indication in one signal, the UE may further add or activate or utilize the second beam to receive, and/or transmit the DL/UL channel. Transmission of DL signal allowing UE to identify new potential beams (i.e. associated with new TCI state ID); NR (new radio) supports indication of spatial QCL antenna port(s) of DL data channel indicated via DCI (downlink grants)],
wherein the transceiver is further configured to [Figs. 2 (UE-250), Fig. 3, Sections 0034, 0039: Receiver-250 includes antennas for receiving. The UE includes a tranceiver-314]: 
 receive or transmit the first of the one or more layers [i.e. Antenna Ports or Antenna or Panel: Section 0025: Antennas are used to communicate over forward link (downlink channel) and reverse link (uplink channel)] of the downlink or uplink channels using a first spatial domain filter [i.e. TX/RX Beam, Sections 0234-0240: It is noted that beam referred to spatial parameter filter, antenna port, TCI state and QCL assumption] corresponding to the first TCI state ID [Fig. 2 (UE includes Antennas#252a-252r), Sections 0062, 0249, 0254, 0282: UE select TX/RX beams to use for DL and UL transmission/reception. Assuming the UE is using a first beam activated by a previously received beam indication/MAC CE such as TCI States and UE to receive, and/or transmit a DL/UL channel or RS using first beam/TCI. A first beam indication includes a first beam information TCI state-1 to the UE and the UE consider first beam indication is for the communication of reception or transmission. The UE is able to receive the PDSCH via TCI states among the plurality of TCI states],
and receive or transmit the second of the one or more layers [i.e. Antenna Ports or Antenna or Panel: Section 0025: Antennas are used to communicate over forward link (downlink channel) and reverse link (uplink channel)]  of the downlink or uplink channels using a second spatial domain filter [i.e. TX/RX Beam, Sections 0234-0240: It is noted that beam referred to spatial parameter filter, antenna port, TCI state and QCL assumption] corresponding to the second TCI state ID [Fig. 2 (UE includes Antennas#252a-252r), Sections 0247, 0275: When UE receives a beam indication in one signal, the UE may further add or activate or utilize the second beam to receive, and/or transmit the DL/UL channel. The UE receives MAC-CE indicating a plurality of TCI state IDs, the UE activates a plurality of TCI states for receiving the PDSCH in response to reception of MAC-CE].

As to Claim 2. (Currently Amended)   Tsai discloses the UE of claim 1 [Fig. 2, Section 0005], wherein the first spatial domain filter [i.e. beams/ TX/RX Beam] and the second spatial domain filter are applied to receiver spatial domain filters or transmitter spatial domain filters of at least one of a layer, a group of layers, a codeword, a transmission to or from a transmission reception point (TRP), a transmission to or from a panel, and a reference signal antenna port [Sections 0049, 0094, 0234-0240: Based on 3GPP R2-162709, an eNB may have multiple TRPs and each TRP (Transmission/Reception Point) can form multiple beam. One example is that each of Rx beam in a UE Rx beam set corresponds to a selected Rx beam in each panel. It is noted that beam referred to spatial parameter filter, antenna port, TCI state and QCL assumption].

As to Claim 3. (Currently Amended)  Tsai discloses the UE of claim 1 [Fig. 2, Section 0005],  wherein the DCI or the MAC-CE is dynamically signaled [Sections 0104, 0243: Candidate signaling methods for beam indication configuration are MACCE signaling and DCI signaling. The beam indication could be a dynamic format].

As to Claim 4, (Original) 	Tsai discloses the UE of claim 1 [Fig. 2, Section 0005], wherein one or more TCI states of a control channel [i.e. PDCCH] are [Section 0212: According to 3GPP TS 38.331, the configuration of PDCCH configure UE with a control resource set list configured with a TCI state list]
at least one of: indicated to the UE based on TCI states corresponding to the one or more layers [i.e. Antenna Ports or Antenna or Panel: Section 0025: Antennas are used to communicate over forward link (downlink channel) and reverse link (uplink channel)] of the downlink or uplink channels conveying data [Section 0030, 0104: Each data stream is transmitted over a respective transmit antenna. NR supports using the same or different beams on control channel and the corresponding data channel transmissions] to or from the UE, and determined by the UE based on TCI states corresponding to the one or more layers of the downlink or uplink channels conveying data to or from the UE [Sections 0125, 0160, 0243, 0275: The UE may assume that the DM-RS antenna port associated with PDCCH receptions in the control resource set configured are for corresponding PDSCH reception. The network may activate the configured TCI states for PDSCH of a Serving Cell. Wherein the format of the beam indication are applied to DL channel -PDCCH and also applied for PDSCH indication. The UE receives indication for TCI state IDs for receiving PDSCH (i.e. channel for receiving data streams see 0117)].

As to Claim 5. (Original)    Tsai discloses the UE of claim 1 [Fig. 2, Section 0005],  wherein a search space is configured with one or more control resource sets (CORESETs) and a CORESET of the one or more CORESETs is configured with one or more TCI states based on TCI states corresponding to the one or more layers [i.e. Antenna Ports or Antenna or Panel: Section 0025: Antennas are used to communicate over forward link (downlink channel) and reverse link (uplink channel)] of the downlink channel conveying data [Sections 0125, 0211, 0214, 0275: The UE assume that DM-RS antenna port associated with PDCCH receptions in the control resource set (CORESET) configured are for corresponding PDSCH reception. Network  configure UE with a control resource set (CORESET) which comprise associated search space with a specific beam also referred to TCI (Transmission Configuration Indication) state. Multiple-beams indication for PDCCH, PDSCH, PUCCH, PUSCH, are described below. The UE receives indication for TCI state IDs for receiving PDSCH (i.e. channel for receiving data streams see 0117)].

As to Claim 6. (Original) Tsai discloses the UE of claim 1 [Fig. 2, Section 0005], wherein a TCI state of the one or more layers of the uplink channel [Section 0025, 0244, 0246: Antennas are used to communicate over forward link (downlink channel) and reverse link (uplink channel). The beam indication include a field to indicate activation and one or more TCI state IDs to the UE to activate TCI state(s) associated with the TCI state ID(s) and format include two beam information of two TCI state IDs or numbers. The UE use multiple beams indicated by the beam indication to receive and/or transmit the DL/UL channel]
 is at least one of: indicated to the UE based on TCI states corresponding to the one or more layers of the downlink channel, and determined by the UE based on TCI states corresponding to the one or more layers of the downlink channel [Fig. 2 (UE includes Antennas#252a-252r), Sections 0132, 0133, 0247: An antenna port quasi co-location (QCL), from a set of antenna port QCLs provided by higher layer parameter TCI-States, indicating QCL of the DM-RS antenna port for PDCCH (i.e. downlink channel) reception. An indication for a presence of a TCI field for DCI format transmitted by a PDCCH (downlink channel) parameter TCI-PresentInDCI. When UE receives a beam indication in one signal, the UE may further add or activate or utilize the second beam to receive, and/or transmit the DL/UL channel].

As to Claim 8. (Currently Amended)    Tsai discloses a base station (BS) [i.e. TRP, eNB, gNB, network] comprising [Fig. 2 (BS-210]: a transceiver [Antennas-224a-t] configured to transmit [Fig. 2, Sections 0033: The transmitter includes antennas-224a-t used for transmission] 
configuration information for transmission configuration indication (TCD states and corresponding TCI state identifiers (IDs) [Figs. 8-9, 12 (prior art figures), Sections 0005, 0190, 0204, 0211: The UE receives configuration of plurality of TCI (Transmission Configuration Indication) states associated with plurality of TCI State IDs. TCI State ID field indicates the TCI state as specified in TS 38.331 (Technology standard). TCI-StateId: The IE TCI-StateId is used to identify TCI-State configuration. The UE configured with a specific beam referred to TCI (Transmission Configuration Indication) state], 
and downlink control information (DCI) [Sections 0185: Field to indicate the TCI state with TCI-State Id shall be activated and mapped to DCI Transmission Configuration Indication field, as specified in TS 38.214 standard] or a media access control-control element (MAC-CE) [Section 0187: The TCI State Indication for UE-specific MAC-CE is identified by a MAC PDU with LCID as specified in Table 6.2.1-1] indicating a first TCI state ID [i.e. TCI STATE-1, a TCI State or first beam] among the TCI state IDs [i.e. TCI state list] for a first of one or more layers [i.e. Antenna Ports or Antenna or Panel: Section 0025: Antennas are used to communicate over forward link (downlink channel) and reverse link (uplink channel)] of a downlink or uplink channels [Fig. 2, Sections 0132, 0133, 0212, 0254: An antenna port quasi co-location (QCL), from a set of antenna port QCLs provided by higher layer parameter TCI-States, indicating QCL of the DM-RS antenna port for PDCCH (i.e. downlink channel) reception. An indication for a presence of a TCI field for DCI format transmitted by a PDCCH parameter TCI-PresentInDCI. According to 3GPP TS 38.331, configuration of PDCCH configure UE with a TCI state list and if the TCI state list indicates more than one TCI state, the network can indicate a TCI state of the configured TCI state list. NW may transmit a first beam indication which includes a first beam information TCI state-1 or spatial QCL assumption-1 to the UE];
and a processor [i.e. Processor-220/214/230] operably coupled to the transceiver [Antennas-224a-t], the processor configured to [Fig. 2, Section 0031: Instruction performed by processor]:
 determine a second TCI state IDs [i.e. TCI STATE-2, a new/added TCI State or second beam] for a second of the one or more layers, of the downlink or uplink channels [Fig. 2, Fig. 8, Sections 0244, 0247, 0104: The beam indication include a field to indicate activation and one or more TCI state IDs to the UE to activate TCI state(s) associated with the TCI state ID(s) and format include two beam information of two TCI state IDs or numbers. When UE receives a beam indication in one signal, the UE may further add or activate or utilize the second beam to receive, and/or transmit the DL/UL channel. Transmission of DL signal allowing UE to identify new potential beams (i.e. associated with new TCI state ID); NR (new radio) supports indication of spatial QCL antenna port(s) of DL data channel indicated via DCI (downlink grants)],
wherein the transceiver is further configured to [Fig. 2, Sections 0033: The transmitter includes antennas-224a-t used for transmission]:
transmit or receive the first of the one or more layers [i.e. Antenna Ports or Antenna or Panel: Section 0025: Antennas are used to communicate over forward link (downlink channel) and reverse link (uplink channel)] of the downlink or uplink channels using a first spatial domain filter [i.e. TX/RX Beam, Sections 0234-0240: It is noted that beam referred to spatial parameter filter, antenna port, TCI state and QCL assumption], corresponding to the first TCI state ID [Fig. 2, Sections 0049, 0062, 0249, 0254, 0282: An eNB have multiple beams and number of beams depend on antenna array. UE select TX/RX beams to use for DL and UL transmission/reception. Assuming the UE is using a first beam activated by a previously received beam indication/MAC CE such as TCI States and UE to receive, and/or transmit a DL/UL channel or RS using first beam/TCI. A first beam indication includes a first beam information TCI state-1 to the UE and the UE consider first beam indication is for the communication of reception or transmission. The UE is able to receive the PDSCH via TCI states among the plurality of TCI states],
and transmit or receive the second of the one or more layers [i.e. Antenna Ports or Antenna or Panel: Section 0025: Antennas are used to communicate over forward link (downlink channel) and reverse link (uplink channel)] of the downlink or uplink channels using a second spatial domain filter [i.e. TX/RX Beam, Sections 0234-0240: It is noted that beam referred to spatial parameter filter, antenna port, TCI state and QCL assumption], corresponding to second TCI state ID [Fig. 2, Sections 0049, 0247, 0275: An eNB have multiple beams and number of beams depend on antenna array. When UE receives a beam indication in one signal, the UE may further add or activate or utilize the second beam to receive, and/or transmit the DL/UL channel. The UE receives MAC-CE indicating a plurality of TCI state IDs, the UE activates a plurality of TCI states for receiving the PDSCH in response to reception of MAC-CE].

As to Claim 9. (Currently Amended)  Tsai discloses the BS of claim 8 [Fig. 2], 
wherein the first spatial domain filter and the second spatial domain filter are applied to transmitter spatial domain filters or receiver spatial domain filters, of at least one of a layer, a group of layers, a codeword, a transmission to or from a transmission reception point (TRP), a transmission to or from a panel, and a reference signal antenna port [See Claim rejection 2 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 10. (Currently Amended)   Tsai discloses the BS of claim 8 [Fig. 2],  
wherein the DCI or the MAC-CE is a dynamically signaled [See Claim rejection 3 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 11. (Original)   Tsai discloses the BS of claim 8 [Fig. 2], 
wherein one or more TCI states of a control channel are at least one of: indicated to a user equipment (UE) based on TCI states corresponding to the one or more layers of the downlink or uplink channels conveying data to or from the UE, and determined by the UE based on TCI states corresponding to the one or more layers of the downlink or uplink channels conveying data to or from the UE [See Claim rejection 4 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 12. (Original)   Tsai discloses the BS of claim 8 [Fig. 2], 
 wherein a search space is configured with one or more control resource sets (CORESETs) and a CORESET of the one or more CORESETs is configured with one or more TCI states based on TCI states corresponding to the one or more layers of the downlink channel conveying data [See Claim rejection 5 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 13. (Original)  Tsai discloses the BS of claim 8 [Fig. 2], 
 wherein a TCI state of the one or more layers of the uplink channel is at least one of: indicated to a user equipment (UE) based on TCI states corresponding to the one or more layers of the downlink channel, and determined by the UE based on TCI states corresponding to the one or more layers of the downlink channel [See Claim rejection 6 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 15. (Currently Amended)   Tsai discloses a method of a user equipment (UE), the method comprising [Fig. 2, Section 0005: A method and apparatus from the perspective of a UE (User Equipment includes UE receiving  a plurality of TCI (Transmission Configuration Indication) state IDs]:
receiving configuration information for transmission configuration indication (TCD states and corresponding TCI state identifiers (IDs) [Figs. 8-9, 12 (prior art figures), Sections 0005, 0190, 0204, 0211: The UE receives configuration of plurality of TCI (Transmission Configuration Indication) states associated with plurality of TCI State IDs. TCI State ID field indicates the TCI state as specified in TS 38.331 (Technology standard). TCI-StateId: The IE TCI-StateId is used to identify TCI-State configuration. The UE configured with a specific beam referred to TCI (Transmission Configuration Indication) state], 
receiving downlink control information (DCI) [Sections 0185: Field to indicate the TCI state with TCI-State Id shall be activated and mapped to DCI Transmission Configuration Indication field, as specified in TS 38.214 standard] or a media access control-control element (MAC-CE) [Section 0187: The TCI State Indication for UE-specific MAC-CE is identified by a MAC PDU with LCID as specified in Table 6.2.1-1] indicating a first TCI state ID [i.e. TCI STATE-1, a TCI State or first beam] among the TCI state IDs [i.e. TCI state list] for a first of one or more layers [i.e. Antenna Ports or Antenna or Panel: Section 0025: Antennas are used to communicate over forward link (downlink channel) and reverse link (uplink channel)] of a downlink or uplink channels [Fig. 2 (UE includes Antennas#252a-252r), Sections 0132, 0133, 0212, 0254: An antenna port quasi co-location (QCL), from a set of antenna port QCLs provided by higher layer parameter TCI-States, indicating QCL of the DM-RS antenna port for PDCCH (i.e. downlink channel) reception. An indication for a presence of a TCI field for DCI format transmitted by a PDCCH parameter TCI-PresentInDCI. According to 3GPP TS 38.331, configuration of PDCCH configure UE with a TCI state list and if the TCI state list indicates more than one TCI state, the network can indicate a TCI state of the configured TCI state list. NW may transmit a first beam indication which includes a first beam information TCI state-1 or spatial QCL assumption-1 to the UE];
determining, a second TCI state ID [i.e. TCI STATE-2, a new/added TCI State or second beam] for a second of the one or more layers [i.e. Antenna Ports or Antenna or Panel: Section 0025: Antennas are used to communicate over forward link (downlink channel) and reverse link (uplink channel)] of the downlink or uplink channels [Fig. 2 (UE includes Antennas#252a-252r), Fig. 8, Sections 0244, 0247, 0104: The beam indication include a field to indicate activation and one or more TCI state IDs to the UE to activate TCI state(s) associated with the TCI state ID(s) and format include two beam information of two TCI state IDs or numbers. When UE receives a beam indication in one signal, the UE may further add or activate or utilize the second beam to receive, and/or transmit the DL/UL channel. Transmission of DL signal allowing UE to identify new potential beams (i.e. associated with new TCI state ID); NR (new radio) supports indication of spatial QCL antenna port(s) of DL data channel indicated via DCI (downlink grants)],
receiving or transmitting the first of the one or more layers [i.e. Antenna Ports or Antenna or Panel: Section 0025: Antennas are used to communicate over forward link (downlink channel) and reverse link (uplink channel)] of the downlink or uplink channels using a first spatial domain filter [i.e. TX/RX Beam, Sections 0234-0240: It is noted that beam referred to spatial parameter filter, antenna port, TCI state and QCL assumption] corresponding to the first TCI state ID [Fig. 2 (UE includes Antennas#252a-252r), Sections 0062, 0249, 0254, 0282: UE select TX/RX beams to use for DL and UL transmission/reception. Assuming the UE is using a first beam activated by a previously received beam indication/MAC CE such as TCI States and UE to receive, and/or transmit a DL/UL channel or RS using first beam/TCI. A first beam indication includes a first beam information TCI state-1 to the UE and the UE consider first beam indication is for the communication of reception or transmission. The UE is able to receive the PDSCH via TCI states among the plurality of TCI states];
 and receiving or transmitting the second of the one or more layers [i.e. Antenna Ports or Antenna or Panel: Section 0025: Antennas are used to communicate over forward link (downlink channel) and reverse link (uplink channel)] of the downlink or uplink channels using a second spatial domain filter [i.e. TX/RX Beam, Sections 0234-0240: It is noted that beam referred to spatial parameter filter, antenna port, TCI state and QCL assumption]  corresponding to the second TCI state ID [Fig. 2 (UE includes Antennas#252a-252r), Sections 0247, 0275: When UE receives a beam indication in one signal, the UE may further add or activate or utilize the second beam to receive, and/or transmit the DL/UL channel. The UE receives MAC-CE indicating a plurality of TCI state IDs, the UE activates a plurality of TCI states for receiving the PDSCH in response to reception of MAC-CE].

As to Claim 16. (Currently Amended) The method of claim 15, wherein the first spatial domain filter and the second spatial domain filter are applied to receiver spatial domain filters or transmitter spatial domain filters of at least one of a layer, a group of layers, a codeword, a transmission to or from a transmission reception point (TRP), a transmission to or from a panel, and a reference signal antenna port [See Claim 2 rejection  because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 17. (Currently Amended) The method of claim 15, wherein the DCI or the MAC-CE is dynamically signaled [See Claim 3 rejection  because both claims have similar subject matter therefore similar rejection applies herein].
As to Claim 18. (Original) The method of claim 15, wherein: one or more TCI states of a control channel are at least one of: indicated to the UE based on TCI states corresponding to the one or more layers of the downlink or uplink channels conveying data to or from the UE, and determined by the UE based on TCI states corresponding to the one or more layers of the downlink or uplink channels conveying data to or from the UE, and a search space is configured with one or more control resource sets (CORESETs) and a CORESET of the one or more CORESETs is configured with one or more TCI states based on TCI states corresponding to the one or more layers of the downlink channel conveying data [See Claim 5 rejection  because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 19. (Original) The method of claim 15, wherein a TCI state of the one or more layers of the uplink channel is at least one of: indicated to the UE based on TCI states corresponding to the one or more layers of the downlink channel, and determined by the UE based on TCI states corresponding to the one or more layers of the downlink channel [See Claim 6 rejection  because both claims have similar subject matter therefore similar rejection applies herein].







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Tsai et al. US 20200196383 hereafter Tsai in view of Liou US 20190349964 hereafter Liou.

As to Claim 7. (Original)   Tsai discloses the UE of claim 1 [Fig. 2, Section 0005], 
	Tsai is silent in CCs (Component carriers) thus does not explicitly teach wherein a TCI state of one or more layers of a channel on a second component carrier is at least one of: indicated to the UE based on TCI states corresponding to one or more layers of a channel on a first component carrier, and determined by the UE based on TCI states corresponding to one or more layers of a channel on a first component carrier. 
	However, Liou teaches wherein a TCI state [Sections 0209, 0211: A UE is configured with TCI states for QCL indication. Each TCI state configured with RS set] of one or more layers [i.e. antenna ports/antenna] of a channel on a second component carrier [Sections 0168, 0234, 0468, 0473, 0578: For reception of DL channel, support indication of spatial QCL assumption between an DL RS antenna port(s), and DL RS antenna port(s) of DL control channel. NR supports indication of spatial relations between DL RS and UL TX beam via the use of spatial relations across CCs (component carriers). The UE is configured with a SCG (i.e. second carrier group), the UE shall apply the procedures described for both MCG and SCG. UE is configured for carrier aggregation over more than 4 cells (i.e. component carriers). The second serving cell is activated with component carrier] 
is at least one of: indicated to the UE based on TCI states corresponding to one or more layers of a channel on a first component carrier, and determined by the UE based on TCI states corresponding to one or more layers of a channel on a first component carrier [Sections 0209, 0234, 0569: A UE is configured with TCI states for QCL indication. NR supports indication of spatial relations between DL RS and UL TX beam via the use of spatial relations across CCs (component carriers). DL reference signal resource could be the same as a DL reference signal associated with a TCI state, with active BWP of the serving cell (i.e. first component carrier) are configured for the UE and the antenna port of the DL reference signal resource and the DM-RS antenna port associated with PDCCH receptions are quasi co-located].
Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Tsai relating to TCI states corresponding to antenna ports (layers) of channels, downlink beam configuration with the teaching of Liou relating to different/multiple component carriers/cells or carrier aggregation configured for UE in which TCI states for antenna ports/layers of channels correspond to component carriers for DL and UL. By combining the method/systems, in general a UE can be configured to operate in carrier aggregation therefore enabling the UE to receive indication of TCI states corresponding to layers/antenna port of channels relating to component carriers/cells thereby allowing the UE to operate over more than one cell/component carrier.

As to Claim 14. (Original) The BS of claim 8, wherein a TCI state of one or more layers of a channel on a second component carrier is at least one of: indicated to a user equipment (UE) based on TCI states corresponding to one or more layers of a channel on a first component carrier, and determined by the UE based on TCI states corresponding to one or more layers of a channel on a first component carrier [See Claim rejection 7 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 20. (Original) The method of claim 15, wherein a TCI state of one or more layers of a channel on a second component carrier is at least one of: indicated to the UE based on TCI states corresponding to one or more layers of a channel on a first component carrier, and determined by the UE based on TCI states corresponding to one or more layers of a channel on a first component carrier [See Claim rejection 7 because both claims have similar subject matter therefore similar rejection applies herein].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; Takeda et al. US 2021/0259004 in particular Section [0074] When the TCI-Present In DCI for CORESET for scheduling the PDSCH is valid, the user terminal may assume that the TCI field is present (included) in the DL DCI of the PDCCH transmitted in the CORESET; Section [0323] Antenna port, layer, layer number, and the like may be used interchangeably.
Furthermore, each additional prior arts cited on PTO-892 but not applied in rejection contains a disclosed description related to the claimed subject matter found either in the Figures, description summary and/or disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag G. Shah can be reached on (571)272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
December 16, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477